Marston, C. J.
This action was commenced in justice’s court, and the return of the constable showed that he served the summons “by reading the same to the defendant and delivering to R. G. Cooper, agent of the American Express Company at Lakeview, a copy thereof.” The defendant did not appear. The statute, 1 Comp. L. § 1624, prescribes the mode of service of process in such cases. As there was no attempt to comply with such provisions the court acquired no jurisdiction. Hartford Fire Ins. Co. v. Owen 30 Mich. 443; Hebel v. Amazon Ins. Co. 33 Mich. 400; L. S. etc. Co. v. Hunt 39 Mich. 469.
The judgment of the justice must be quashed and held for naught with costs to plaintiff.
The other Justices concurred.